Name: Council Regulation (EEC) No 3549/90 of 20 November 1990 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 for the 1991 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12. 90 Official Journal of the European Communities No L 346/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3549/90 of 20 November 1990 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 for the 1991 fishing year products and the stabilization or decrease of prices for others compared with prices applicable during the current fishing year ; whereas, in the absence of certain informa ­ tion concerning price trends for each fishing product with given commercial characteristics, consideration should be given to the relationship between the average weighted market prices recorded when the guide prices were fixed for the previous fishing year for these products, and the average weighted market prices recorded currently ; Whereas in accordance with Articles 169 and 356 of the Act of Accession of Spain and Portugal to the Commu ­ nity, a sixth approximation of guide prices must take place on 1 January 1991 for Atlantic sardines of the species Sardina pilchardus, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), and in particular Article 10 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 10 ( 1 ) and (2) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed for each of the products listed in Annex I (A), (D) and (E) to the Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community ; whereas that level must also help support producers' income and at the same time take account of consumers' interest ; Whereas the guide price shall be based on the average of prices as defined in Article 10 (2) of the said Regulation and on an assessment of production and demand pros ­ pects ; Whereas the application of the criteria laid down in Article 10 of the said Regulation and referred to above involves for the 1991 fishing year an increase for certain HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year from 1 January to 31 December 1991 for the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 and the catego ­ ries to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1991 . all MemberThis Regulation shall be binding in its entirety and directly applicable in States . Done at Brussels, 20 November 1990. For the Council The President C. VIZZINI (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 282, 2. 10 . 1989, p . 1 . No L 346/2 Official Journal of the European Communities 11 . 12. 90 ANNEX Species Commercial specifications (') Guide price (ECU/tonne)Freshness category Size Presentation 1 . Herrings of the species Clupea harengus Extra, A 1 Whole fish From 1 January to ' 31 July 1991 and from 1 October to 31 December 1991 ( From 1 August to -| 30 September 1991 j 264 241 2. Sardines of the species Sardina pilchardus 1 (a) Atlantic  Member States other than Spain and Portugal  Spain, Portugal Extra Extra 3 3 Whole fish Whole fish 477 394 (b) Mediterranean Extra 3 Whole fish 459 3 . Piked dogfish (Squalus acan ­ thias) Extra, A 2 { Whole fishGutted fish with head 1J | 869 4. Catshanks (Scyliorhinus spp.) Extra, A ' 1 ' Whole fish Gutted fish with head '  º 766 5. Redfish (Sebastes spp.) A 2 Whole fish 907 6. Cod of the species Gadus morhua A or A 2 3 Gutted fish with head Gutted fish with head ' | 1 267 7. Coalfish (Pollachius virens) A or A 2 3 Gutted fish with head Gutted fish with head " 654 8 . Haddock (Melanogrammus aeglefinus) A or A 2 3 Gutted fish with head Gutted fish with head l | 922 9. Whiting (Merlangus merlangus) A or A 2 3 Gutted fish with head Gutted fish with head ' J. 815 10. Ling (Molva spp.) Extra, A 1 , 2 Gutted fish with head 938 11 . Mackerel of the species Scomber scombrus Extra or A 1 2 Whole fish Whole fish 264 12. Mackerel of the species Scomber japonicus Extra or A 1 2 Whole fish Whole fish 323 13 . Anchovies (Engraulis spp.) Extra 2 Whole fish 933 11 . 12. 90 Official Journal of the European Communities No L 346/3 Species Commercial specifications (') Guide price (ECU/tonne)Freshness category Size Presentation 14. Plaice (Pleuronectes platessa) A or A 2 3 Gutted fish with head Gutted fish with head 1 1 From 1 January to 30 April 1991 From 1 May . to 31 December 1991 | 774 | 1 055 15. Hake of the species Merluccius merluccius A 1 Gutted fish with head 3018 16. Megrim (Lepidorhombus spp.) Extra, A 1 , 2 Whole fish, gutted fish with head 1 906 17. Ray's bream (Brama spp.) Extra, A 1 Whole fish 1 560 18 . Monkfish (Lophius spp.) Extra, A 2, 3 Whole, gutted, with head 2 142 Extra, A 2, 3 Without head 5 040 19. Shrimps of the species Crangon crangon A 1 Simply boiled in water 1 639 20. Edible crab (Cancer pagurus)  1 Whole 1 500 21 . Norway lobster (Nephrops norvegicus) E, A 1 , 2 Whole 4 400 E, A 2 Tails 8 610 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .